Title: From Thomas Jefferson to John Barnes, 3 November 1803
From: Jefferson, Thomas
To: Barnes, John


          
            
              Dear Sir
            
            Nov. 3. 03.
          
          Mr. Dinsmore is arrived here from Monticello on his way to see his brother at Baltimore, and asks for 40. Dollars in Philadelphia bills if to be had, which I must pray you to accomodate him with. he will call on you to-day. affectionate salutations.
          
            
              Th: Jefferson
            
          
        